 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DONALD DOUGLAS BONE,                         Case No. 1:18-cv-00665-AWI-JDP

12                     Petitioner,                    ORDER DENYING MOTION TO REOPEN
                                                      CASE
13          v.
                                                      ECF No. 24
14       SCOTT KERNAN,

15
                       Respondent.
16

17           Petitioner Donald Douglas Bone was a state prisoner who, without counsel, sought a writ

18   of habeas corpus under 28 U.S.C. § 2254. We dismissed his petition in August 2018 based on

19   petitioner’s failure to exhaust his state-court remedies. ECF Nos. 15, 22. Since that dismissal,

20   petitioner has been released from prison; he is now in ICE custody.1

21           Petitioner moves to reopen his case, arguing that this court dismissed his petition based on

22   a mistaken belief that he had not exhausted his state-court remedies. ECF No. 24. We find

23   petitioner’s argument frivolous. The California Supreme Court’s order attached to petitioner’s

24   motion indicates that the California Supreme Court denied petitioner’s request in March 2019—

25   months after this court’s dismissal for lack of exhaustion. Id. at 3. The California Supreme

26
27   1
       Petitioner, a Canadian citizen, faces deportation after sexually abusing his adopted daughter “20
     to 30 times,” starting shortly after her fifth birthday. Bone v. Lewis, No. 01-cv-4971, 2006 WL
28   1390442, at *2 (N.D. Cal. May 19, 2006), aff’d, 284 F. App’x 456 (9th Cir. 2008).
                                                         1
 1   Court’s order is hardly evidence that this court erred in dismissing the petition. Petitioner’s

 2   motion also presents another problem: he has been released from prison, and this court lacks

 3   jurisdiction to consider his challenge against pending deportation absent final order of removal—

 4   as Judge Jennifer L. Thurston and Judge Erica P. Grosjean have already explained to petitioner in

 5   other cases. See Bone v. Holder, No. 14-cv-1747, ECF No. 26 at 5-6; Bone v. Sessions, No. 18-

 6   cv-971, ECF No. 11 at 3. In addition, the alleged violation in this case—miscalculation of

 7   petitioner’s date of release from state prison—concerns a term of state custody that has already

 8   concluded; it has nothing to do with petitioner’s current ICE custody. Because petitioner has

 9   been released from state custody, the petition is moot, and this court lacks jurisdiction to grant

10   habeas relief. See Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir. 2010).

11            ORDER
12            Petitioner’s motion to reopen case, ECF No. 24, is denied.

13
     IT IS SO ORDERED.
14

15
     Dated:      March 29, 2019
16                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
